Citation Nr: 1224367	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II, diabetes mellitus.  

2.  Entitlement to service connection for hepatitis C (also claimed as a liver disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in September 2011.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In January 2010 correspondence the Veteran raised the issue of entitlement to special monthly compensation based on the need of aid and attendance.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

With regard to the erectile dysfunction issue, the Veteran contends that his erectile dysfunction is related to his service-connected diabetes mellitus, type II.  Previously the Veteran was afforded a VA diabetes examination in December 2007.  This report notes that the Veteran was first diagnosed with diabetes in August 2007 and notes that the Veteran had a history of erectile dysfunction beginning three years earlier with no therapy.  The examiner confirmed a diagnosis of diabetes mellitus, type II with no complications.  The Veteran was afforded VA genitourinary examination for his claimed erectile dysfunction in March 2010.  The examiner diagnosed diabetes mellitus, type 2; erectile dysfunction; and chronic hepatitis C with cirrhosis and portal hypertension.  The examiner also indicated that there was no evidence that the Veteran had any diabetes complications.  The examiner specifically opined that it was not at least as likely as not that the Veteran's erectile dysfunction was due to his diabetes.  The examiner noted that there was no evidence of peripheral neuropathy or other complications of diabetes, which usually accompanies erectile dysfunction.  Additionally, the Veteran had chronic liver disease, and this along with his age and his use of alcohol are as likely as not contributing to his impotence.

Unfortunately, while the March 2010 VA genitourinary examiner provided an opinion with regard to whether the Veteran's erectile dysfunction is secondary to his service-connected diabetes he failed to opine whether the Veteran's erectile dysfunction is directly related to his military service or whether the Veteran's erectile dysfunction is aggravated by the Veteran's service-connected diabetes.  On remand, the March 2010 VA genitourinary examiner should be given the opportunity to supplement his report and opine whether the Veteran's erectile dysfunction is directly related to his military service or whether the Veteran's erectile dysfunction is aggravated by the Veteran's service-connected diabetes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, the Board finds that even if the March 2010 VA examination were adequate, the Veteran's claim for service connection for erectile dysfunction is inextricably intertwined with the issue of entitlement to service connection for hepatitis C as the March 2010 VA genitourinary examiner opined that the Veteran's hepatitis C was related to his erectile dysfunction.  Therefore, the Board may not properly review the Veteran's claim for erectile dysfunction until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's claim for hepatitis C.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  

With regard to the hepatitis C issue, service treatment records are negative for hepatitis C.  During the September 2011 Travel Board hearing the Veteran reported that he was treated for a different type of hepatitis, possibly hepatitis A, in 1972 which resolved.  He also reported that he was told he had hepatitis C on his third or fourth visit to a VA medical treatment facility.  VA treatment records show that the Veteran first received treatment from VA in April 2002.  At that time the Veteran reported that he had not seen a doctor in 20 years.  VA treatment records show a diagnosis of hepatitis C as early as January 2003.  

The Veteran has alleged several possible theories for his diagnosis of hepatitis C.  In the May 2010 notice of disagreement the Veteran indicated that he had a tooth pulled during his military service and that he received inoculations through what may have been a contaminated "air gun."  Furthermore, in the May 2010 notice of disagreement the Veteran reported that he was told by his VA doctors that the type of hepatitis the Veteran had was much more prevalent in Asia than in the United States.  Also, during the September 2011 Travel Board hearing the Veteran explained that he had a tooth "cut out" during military service and that he was not sure how clean the instruments were.  Furthermore, the Veteran reported that he shared razors during his military service.  

Service treatment records show that the Veteran did, in fact, have a tooth removed during military service.  Specifically, it appears that tooth #18 was extracted in February 1969.  Also, service treatment records show that the Veteran was inoculated on several occasions during military service, although it was unclear whether these inoculations were performed using an air gun.  

Unfortunately, a medical opinion has not been obtained with regard to this issue.  Given the uncertainty as to the etiology of the Veteran's hepatitis C, on remand he should also be afforded an appropriate VA examination to resolve this matter.  38 C.F.R. §§ 3.159(c)(4); 3.310.  

Finally, there appear to be outstanding VA treatment records.  Significantly, a review of the claims file shows consistent VA treatment from April 2002 through January 2010 but is negative for records dated after January 2010.  As such, on remand the RO should attempt to obtain any outstanding VA treatment records beginning in January 2010.  

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records dated from January 2010 to the present.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. Ask the March 2010 VA genitourinary examiner to supplement his report and specifically address the following questions:

A.  Did the Veteran's erectile dysfunction have its onset in service; or, is it otherwise related to the Veteran's active military service?

B.  Did the pathology, symptoms and signs of the Veteran's diabetes mellitus type 2 caused the Veteran to develop erectile dysfunction?

C.  Did the pathology, symptoms and signs of the Veteran's diabetes mellitus type 2 cause an aggravation (permanent worsening) of his erectile dysfunction beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of his erectile dysfunction which establish: (i) the baseline level of severity of his erectile dysfunction before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of his erectile dysfunction; and (ii) the current level of severity of his erectile dysfunction at (or after) the onset of aggravation (permanent worsening).

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his clinical experience, medical expertise, and sound medical principles.

If the March 2010 VA genitourinary examiner is unable to complete this request, then direct a new examiner to review the claims file and provide an opinion as set forth above.  

3. Obtain a VA medical opinion from an appropriate physician with regard to the nature and likely etiology of the claimed hepatitis C.  The claims file should be made available to the examiner.  Based on the examination and review of the record, the examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  

The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  As above, the Veteran has alleged several possible theories for his diagnosis of hepatitis C: that he had a tooth extracted using unsanitary instruments during service, that the inoculations that he received as part of his service were done using an infected air gun; and that he shared infected razors during military service.

The examiner is then requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to the Veteran's period of active military service.  

In so opining, the examiner should note the Veteran's service treatment records showing that he had a tooth extracted in February 1969.  The examiner should also take into consideration Fast Letter 04- 13, June 29, 2004 which indicates that transmission of hepatitis C virus with air gun injections is "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  Finally, the examiner should also address the Veteran's contention that the type of hepatitis C that he has is more prevalent in Asia than the United States (specifically, the examiner should comment on whether there are different types of hepatitis C and, if so, whether the Veteran had the type of hepatitis C that is reportedly more prevalent in Asia than the United States).    

The bases for the opinion provided should be explained in detail.  If the examiner determines that an opinion cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination.  If an opinion cannot be given without resorting to speculation the examiner should so state and explain why such an opinion cannot be made. 

4. After the development requested above has been     completed, the AMC/RO should readjudicate the Veteran's claim.  If the benefits sought continue to be denied, the AMC/RO should issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                                                       (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



